Citation Nr: 1503113	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-31 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right hip disorder, to include degenerative joint disease (DJD).

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder, to include DJD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and The Veteran's spouse



ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, assigning the Veteran initial disability ratings of 10 percent for a right hip disorder, to include DJD and 10 percent for a right knee disorder, to include DJD.

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is included in the Veteran's electronic Virtual VA file.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains documents related to the Veteran's right hip replacement surgery in August 2014.  Virtual VA contains the Board hearing transcript and duplicative or non-relevant documents with respect to this appeal.

The issues of total disability based on individual unemployability based on combined service connected disabilities and temporary total disability based on right hip replacement surgery on August 18, 2014 have been raised by the record in statements made at the Board hearing on July 25, 2014, and via a letter dated November 6, 2014, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets any further delay, a remand is necessary ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In a September 2011 letter accompanied by a VA Form 21-4138, the Veteran sought higher disability ratings for his left knee, lumbar spine, right hip, right knee and temporary total disability stemming from his recent left knee surgery.  The Veteran stated that his conditions have gotten worse and provided descriptions of the problems he was experiencing for each of his service connected disabilities.  Then, in October 2011, the Veteran filed a notice of disagreement with the February 2011 rating decision assigning initial disability ratings of 10 percent for his right hip disorder and 10 percent for his right knee disorder.

The Veteran had a VA examination of his right knee in December 2011 and a VA examination of his right hip in February 2013.  At the July 2014 Board hearing, the Veteran testified that his hip condition has gotten worse since he was last examined by the VA.  See Board hearing transcript at 13.  As the Veteran has reported that his hip disability has worsened since the most recent examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his right hip disorder, to include DJD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Veteran also testified that his right knee was affected by his right hip condition.  See Board hearing transcript at 15 - 17.  Moreover, the Veteran has filed a claim for temporary total disability based on an August 2014 surgery replacing his right hip.  In a November 2014 letter, the Veteran stated his VA surgeon informed him that his "demur [sic] head and acetabulum was replaced."  The Board notes that it has been over 3 years since the Veteran's right knee was examined and, during the interim, the Veteran has had a right hip replacement surgery, which most likely would have had an impact on the right knee's functioning.  As the Board has no discretion but to remand the right hip claim in order to afford the Veteran another VA examination, it would be efficient and prudent to obtain an examination of the Veteran's right knee to fully address his right knee disorder claim as well.

Accordingly, the case is REMANDED for the following action:


1.  Provide the Veteran another opportunity to identify any pertinent treatment records, both VA and private, for his right hip disorder dated since February 2013 and right knee disorder dated since November 2011.  The RO/AMC should secure any necessary authorizations, obtain the treatment records, and incorporate these records to the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Upon completion of the above, schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected right hip and right knee disorders, to include DJD.  The claims folder contents must be made available for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

Right Hip

a) provide the Veteran's range of motion findings in extension and flexion of the right hip;

b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right hip joint?  If feasible the examiner should portray any additional functional limitation of the right hip due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; 

c) evaluate whether the Veteran has any limitation of abduction, adduction or rotation of the right hip;
 
d) evaluate whether there has been any impairment of the femur and any shortening of the Veteran's right leg as a result of his right hip replacement;

e) with respect to the right hip status post hip replacement, provide an opinion as to the degree of severity regarding painful motion and/or weakness in the affected extremity (e.g., slight, moderate, or severe in degree).

Right Knee

f) provide the Veteran's range of motion findings in extension and flexion of the right knee;

g) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint?  If feasible the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; 

h) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right knee?  If so, the examiner should describe whether such instability or subluxation is slight, moderate, or severe in degree; and

i) evaluate whether the Veteran has genu recurvatum with weakness and insecurity in weight-bearing as objectively demonstrated.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an initial rating for a right hip disorder, to include DJD, and a right knee disorder, to include DJD, in light of all pertinent evidence and legal authority, to include consideration of whether "staged" ratings are warranted.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







